NUMBERS 13-19-00590-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JESUS ANGEL REBOLLAR,                                                            Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On Appeal from the 139th District Court
                         of Hidalgo County, Texas.


                                         ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

        This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on June 5, 2020, and appellant

was previously granted two extensions. On December 30, 2020, we ordered the brief

due on or before February 16, 2021.
        The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, and due to an unprecedented weather

emergency, appellant's third motion for extension of time to file the brief should be

granted in part and denied in part with order. The Court looks with disfavor upon the delay

caused by counsel's failure to have filed a brief in this matter and further motions for

extension of time will not be granted absent additional exigent circumstances.

      Appellant's third motion for extension of time to file the brief is hereby GRANTED

in part and DENIED in part, and the Honorable Traci L. Evans, counsel for

appellant, is hereby ORDERED to file the appellate brief with this Court on or

before March 15, 2021.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of March, 2021.




                                            2